Citation Nr: 1419641	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-30 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In June 2012 the Veteran and his spouse testified before the undersigned Veterans Law Judge at the Central Office in Washington, D.C.

Subsequent to the statement of the case, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

In a November 2011 statement the Veteran raised the issue of entitlement to Armed Forces Commissary and Exchange Privileges.  At his hearing, his representative explicitly raised a claim to reopen the issue of entitlement to service connection for tinnitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran contends that his bilateral hearing loss is due to in-service acoustic trauma.  The evidence confirms that he was exposed to in-service acoustic trauma and that he is currently diagnosed with bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  Thus, the case turns on whether this disability is related to or had its onset in service.

The Veteran and his spouse testified at the hearing that the Veteran had suffered hearing loss since service.  His spouse dated him prior to service and stated that he had no hearing problems before service but when he returned from Vietnam his hearing had worsened.  The Veteran and his spouse are competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board finds their testimony credible, as it is consistent both internally and with the competent statement of their daughter, and with the Veteran's combat service.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.  

The May 2009 VA examiner submitted a negative nexus opinion.  However, the Board finds it is inadequate because it relied on a notation of normal hearing on the August 1970 separation examination without explaining why the Veteran's current bilateral hearing loss could not be related to his in-service acoustic trauma.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Moreover, the 2009 VA examiner failed to acknowledge and discuss the Veteran's reports that he has suffered from bilateral hearing loss since service.  The lack of contemporaneous medical records does not, in and of itself, render the Veteran's lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Thus, this opinion is not probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

A medical opinion from a private physician dated August 2012 reflects a thorough review of the claims file and states that it is at least as likely as not that the Veteran's in-service noise exposure contributed to his bilateral hearing loss.  This opinion discusses the Veteran's competent and credible lay evidence and history of noise exposure, and contains a clear conclusion that cites to the record and is supported by a rationale.  Nieves-Rodriguez; Stefl.  Thus, the Board finds that the 2012 private opinion is more probative than the prior negative opinion.  As such, the Board finds that service connection for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


